                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                   5:15-CV-134

 United States of America and the State of North
 Carolina, ex rel David A. Majure, M.D. and Carla
 C. Majure,

                 Plaintiffs,
         v.

 Carolina Comprehensive Health Network, PA;
 Statesville Medical Management Services, LLC;
 Michael A. Smith; Brian Gaskill; Codey Brown;
 and Dr. Harrison “Gabe” Frank,

                 Defendants.


                                              ORDER

       THIS MATTER IS BEFORE THE COURT on the Joint Stipulation of Dismissal of

Claims Against Defendants (the “Stipulation,” Doc. 59), entered into by the United States, the

State of North Carolina, and the Relators pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1),

the North Carolina False Claims Act, N.C. Gen. Stat. § 1-608(b)(1) and Rule 41(a) of the Federal

Rules of Civil Procedure , and the Court, having read and considered the Stipulation and the papers

on file in this action, rules as follows:

        1.      Consistent with the terms of the Settlement Agreements executed by the United

States of America; the State of North Carolina; David. A Majure, M.D. and Carla C. Majure (the

“Relators”), and Michael A. Smith, Codey Brown, and Dr. Harrison Frank (the “Settling

Defendants”):

                (a)     all claims and causes of action set forth in the qui tam Complaint shall be

                dismissed with prejudice as to Relators;




       Case 5:15-cv-00134-KDB-DCK Document 60 Filed 09/14/20 Page 1 of 2
              (b)    all claims and causes of action set forth in the qui tam Complaint and

              brought on behalf of the United States and State of North Carolina against

              the Settling Defendants for the Covered Conduct, as that term is specifically

              defined in Paragraph D of the August 25, 2020 Settlement Agreements

              between the United States, Relators and the Settling Defendants, shall be

              dismissed with prejudice as to the United States and State of North Carolina;

              and

              (c)    all other claims against the Settling Defendants and all claims against any

              other Defendant shall be dismissed without prejudice to the United States

              and State of North Carolina.

       2.     The Court will retain jurisdiction to the extent necessary to enforce the terms and

conditions of the Settlement Agreements.

       SO ORDERED.


                                   Signed: September 14, 2020




                                               2

      Case 5:15-cv-00134-KDB-DCK Document 60 Filed 09/14/20 Page 2 of 2
